         Case 6:20-cv-00925-ADA Document 22 Filed 05/24/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                  §
 BRAZOS LICENSING AND                         §     CIVIL ACTION 6:20-cv-00923-ADA
 DEVELOPMENT,                                 §     CIVIL ACTION 6:20-cv-00924-ADA
           Plaintiff,                         §     CIVIL ACTION 6:20-cv-00925-ADA
                                              §     CIVIL ACTION 6:20-cv-00926-ADA
 v.                                           §     CIVIL ACTION 6:20-cv-00927-ADA
                                              §
 NEC CORPORATION,                             §
          Defendant.                          §
                                              §




             JOINT MOTION TO ENTER AGREED SCHEDULING ORDER

       Pursuant to the Court’s instructions and the Court’s Order Governing Proceedings, the

Parties have conferred on a proposed scheduling order. The Parties respectfully request the Court

move the estimated September 26, 2022 trial date to December 19, 2022 to allow sufficient time

to conduct discovery and develop these cases, which involve five patents, multiple accused

products, and foreign parties, including Defendant NEC Corporation.
        Case 6:20-cv-00925-ADA Document 22 Filed 05/24/21 Page 2 of 3




      The parties agree on the case schedule attached as Exhibit A.

Dated: May 24, 2021

By: /s/ Jonathan K. Waldrop                     By: /s/ Hilda C. Galvan
     Jonathan K. Waldrop (CA Bar No.                 Hilda C. Galvan
     297903)                                         Lead Attorney
     (Admitted in this District)                     Texas State Bar No. 00787512
     jwaldrop@kasowitz.com                           hcgalvan@jonesday.com
     Darcy L. Jones (CA Bar No. 309474)              Keith B. Davis
     (Admitted in this District)                     Texas State Bar No. 24037895
     djones@kasowitz.com                             kbdavis@jonesday.com
     Marcus A. Barber (CA Bar No. 307361)            JONES DAY
     (Admitted in this District)                     2727 N. Harwood Street, Suite 500
     mbarber@kasowitz.com                            Dallas, TX 75201-1515
     John W. Downing (CA Bar No. 252850)             Telephone: (214) 220-3939
     (Admitted in this District)                     Facsimile: (214) 969-5100
     jdowning@kasowitz.com
     Heather S. Kim (CA Bar No. 277686)              Maxwell A. Fox
     (Admitted in this District)                     JONES DAY
     hkim@kasowitz.com                               mfox@jonesday.com
     Jack Shaw (CA Bar No. 309382)
     (Admitted in this District)                     Okura Prestige Tower 2-10-4 Toranomon
     jshaw@kasowitz.com                              Minato-ku, Tokyo 105-0001, Japan
     KASOWITZ BENSON TORRES                          Telephone: 813.6800.1876
     LLP                                             Facsimile: 81.3.5570.1520
     333 Twin Dolphin Drive, Suite 200
     Redwood Shores, California 94065                Stuart Wesley Yothers
     Telephone: (650) 453-5170                       syothers@jonesday.com
     Facsimile: (650) 453-5171                       JONES DAY
                                                     250 Vesey Street
     Mark D. Siegmund (TX Bar No.                    New York, NY 10281
     24117055)                                       Telephone: (212) 326-3893
     mark@waltfairpllc.com                           Facsimile: (212) 755-7306
     LAW FIRM OF WALT FAIR, PLLC
     1508 N. Valley Mills Drive                      ATTORNEYS FOR DEFENDANT
     Waco, TX 76710                                  NEC CORPORATION
     Telephone: (254) 772-6400
     Facsimile: (254) 772-6432

     ATTORNEYS FOR PLAINTIFF
     WSOU INVESTMENTS, LLC
     d/b/a BRAZOS LICENSING AND
     DEVELOPMENT
          Case 6:20-cv-00925-ADA Document 22 Filed 05/24/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE

        I hereby certify that on May 24, 2021, I caused the foregoing document to be electronically

filed with the Clerk of the Court using the CM/ECF system, which will send notification of such

filing to all counsel of record.

                                             /s/ Jonathan K. Waldrop
                                             Jonathan K. Waldrop
